DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 8/26/22 is entered and made of record. 
III.	Claims 1-30 are pending and have been examined, where claims 1-30 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-30 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating, by the server, a 3D printable model of the one or more classified patient specific anatomical features based on the confidence scores; filling, by the server, watertight surfaces of the 3D printable model; and adding, by the server, dowels to support printing of the one or more classified patient specific anatomical features” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of 3D model generation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/GB2017/053125, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-30 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.
Yu “3D FractalNet - Dense Volumetric Segmentation for Cardiovascular MRI Volumes”  discloses a method for generating a 3D printable model of a patient specific anatomical feature from medical images, the method comprising:
using an anatomical feature identification algorithm to probabilistically match associated groups of the labelled pixels against an anatomical knowledge dataset to classify one or more patient specific anatomical features within the medical images (see section 2.3, l(xi) is the class labels being matched to training data xi equation 3, where the dataset is discussed in section 3.1 Dataset and preprocessing) and 

    PNG
    media_image1.png
    150
    508
    media_image1.png
    Greyscale

to generate confidence scores indicative of the likelihood that the one or more patient specific anatomical features were classified correctly (see section 2.2); and

    PNG
    media_image2.png
    77
    511
    media_image2.png
    Greyscale

generating, by the server, a 3D printable model of the one or more classified patient specific anatomical features based on the confidence scores (the model is capable to printing but there is not steps of printing required by claim 1, see figure 3 below, explicit surface-to-surface comparison of our segmentation results):

    PNG
    media_image3.png
    282
    861
    media_image3.png
    Greyscale

Yu is silent in disclosing automatically processing the medical images using a segmentation algorithm to assign a label to each pixel of the medical images and to generate scores indicative of a likelihood that each pixel was labelled correctly.

Burger (US 20150169985) discloses automatically processing the medical images using a segmentation algorithm to assign a label to each pixel of the medical images and to generate scores indicative of a likelihood that each pixel was labelled correctly (paragraph 44, maximization on a conditional random field yields an optimal class labeling, as epithelial or non-epithelial, for the putative nuclei in an image according to that field, … as the labeling that maximizes the unary probabilities, vU, already tends to be close to the ground truth, this process can be condensed by performing local optimization directly, see figure 4):

    PNG
    media_image4.png
    255
    995
    media_image4.png
    Greyscale
.
Yu is silent in disclosing training and testing deep neural network from a server cloud. However, it is common to train your models from services provided through servers with high computing power as illustrated by Ji. 

Ji (US 20160086078) discloses receiving, by a server, training images (see figure 1, images are send to the server for training); automatically processing, by the server, the images using a classification algorithm (see figure 1, 142 the neural network perform classification training): 

    PNG
    media_image5.png
    488
    1166
    media_image5.png
    Greyscale
.

Yu and Ji are silent in disclosing 
filling, by the server, watertight surfaces of the 3D printable model; and adding, by the server, dowels to support printing of the one or more classified patient specific anatomical features; 
3D printing the multiple 3D printable models as multiple 3D physical models; and printing one or more connective pieces configured for combining the multiple 3D physical models together into a single 3D physical model; and 
applying, by the server, a poly-reduction algorithm to the 3D surface mesh model; correcting, by the server, errors including duplicated points, overlapping surfaces, or missing surface to ensure the 3D surface mesh model is a manifold; applying, by the server, a mesh filter to the 3D surface mesh model; detecting and covering, by the server, holes detected in the 3D surface mesh model; and selecting, by the server, textures of the one or more classified patient specific anatomical features based on the 3D surface mesh model.

Haslam (US 20210110605) discloses applying, by the server, a poly-reduction algorithm to the 3D surface mesh model (see paragraph 309, high Poly Mesh: meshes obtained using any iso-surface extraction algorithm tend to generate models with a number of faces that is proportional to the number of voxels in the input volumetric data) and applying, by the server, a mesh filter to the 3D surface mesh model (see paragraph 309, applying, by the server, a mesh filter to the 3D surface mesh model), but does not discloses correcting, by the server, errors including duplicated points, overlapping surfaces, or missing surface to ensure the 3D surface mesh model is a manifold.

Yu, Ji, Burger and Haslam, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 20, 24 and 30. For all the reasons above all claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/31/22